DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-7 and 16-18, drawn to a method of producing a Streptococcus thermophilus strain which has a reduced acidification time compared to the mother strain.
Group II, claim(s) 8-15, drawn to a mutant strain which is resistant to bacteriophage CHPC1057 and a method of producing a fermented milk product comprising said strain.

	The inventions of Groups I-II are found to have no special technical feature that defines over the prior art Hansen et al (WO 2011/09230 A1) and Fremaux et al (WO 2007/144770 A2).  The first claimed invention is drawn to a method of producing a Streptococcus thermophilus strain which has a reduced acidification time compared to the mother strain.  The claim recites an S.thermophilus mother strain as DSM32502, but does not specify any particular bacteriophage.  Hansen discloses a mutant strain wherein the mutant strain is resistant to bacteriophage CHPC1057 (cf. Example and Figure 3).  The disclosed method and strain of the prior art reference appear to be identical to Applicants' since they both are mutant S.thermophilus strains resistant to a bacteriophage having the same characteristic and properties.  Fremaux et al teaches In re Best, 195 USPQ 430, 433 (CCPA 19&&).  
	Therefore, Applicant’s invention does not contribute a special technical feature when viewed over the prior art. Accordingly, the inventions of Groups I-II do not have a single inventive concept and so lack unity of invention, and therefore the restriction for examination purpose as indicated is proper. 
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       


/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        1/4/22